Civil action by wards to have note and deed of trust signed by their guardian, under order of court, approved by the judge nunc pro tunc, declared null and void, heard upon facts agreed, which resulted in judgment of dismissal. Plaintiffs appeal.
The judgment of the Superior Court is supported by the facts upon which it is agreed the rights of the parties depend.
The note and deed of trust were executed by the guardian pursuant to order of the clerk of the Superior Court, and before same was approved by the judge as required by C. S., 2180, but the judge's approval was later entered nunc pro tunc. This cured the defect. Campbell v. Farley,158 N.C. 42, 73 S.E. 103. Compare Mann v. Mann, 176 N.C. 353,97 S.E. 175.
Affirmed. *Page 312